United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS       September 17, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 03-30088
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

LARRY D ANDINGS, JR, also known as Skeeter, also known as Skeet

                     Defendant - Appellant

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                        USDC No. 01-CR-30044-2
                         --------------------

Before KING, Chief Judge, and DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

     Larry D. Andings, Jr., appeals the sentence imposed

following his guilty-plea conviction for distribution of cocaine

base and having a prior conviction for sentence enhancement

purposes.   Andings argues that the district court erred by

determining that the drug transactions between him and Derrick

Smith were relevant conduct under U.S.S.G. § 1B1.3.     For the

first time on appeal, Andings contends that the district court’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30088
                                 -2-

consideration of the hearsay statements of Smith and Asa Lee

Goldsmith at sentencing was erroneous because the hearsay

statements did not have sufficient indicia of reliability and

because considering them violated his confrontation and due

process rights.    Andings concedes that his confrontation and due

process arguments are foreclosed, but requests that we make an

exception to our precedent because of the large increase in his

sentence.    Also for the first time on appeal, Andings asserts

that the district court’s drug quantity determination was not

supported by a preponderance of the evidence.

     Our review of the record and the arguments and authorities

convinces us that no reversible error was committed.     The

district court’s finding that the drug transactions between

Andings and Smith were relevant conduct was not clearly

erroneous.    See United States v. Ocana, 204 F.3d 585, 589-91 (5th

Cir. 2000).    As the hearsay statements had sufficient indicia of

reliability, the district court did not commit error, plain or

otherwise, by considering them at sentencing.      See United States

v. Gaytan, 74 F.3d 545, 558 (5th Cir. 1996).     As Andings

acknowledges, his confrontation and due process arguments are

foreclosed by this court’s precedent.      See United States v.

Young, 981 F.2d 180, 187-88 (5th Cir. 1992).     We will not forge

an exception to our established precedent in this case because an

error that requires the extension of precedent to identify cannot

be plain error.    See United States v. Hull, 160 F.3d 265, 272
                           No. 03-30088
                                -3-

(5th Cir. 1998).   Finally, as the district court’s drug quantity

determination was not implausible in light of the evidence as a

whole, the district court did not commit error, plain or

otherwise, in making the drug quantity determination.   See United

States v. Davis, 76 F.3d 82, 84-85 (5th Cir. 1996).

     AFFIRMED.